Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
 	Claims 1-2, 5, 7-12, 15, 17-20, 22-26, and 32 are currently pending in the application and under examination before the Office. 
The rejections of record can be found in the previous Office action, dated October 7, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-12, 15, 17-20, 22-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (US 20140314711 Al, cited in IDS) in view of Yan (U.S. patent 10,543,169, cited in IDS), Walsh (Pediatr Clin North Am. 1986 Feb;33(1):179- 2010), cited in previous Office action), and Clark (Am J Physiol Gastrointest Liver Physiol. 2006 Nov;291(5):G938-49.).

Scheer teaches the administration of a dimer of IL-22 in the treatment and prevention of inflammatory bowel disease (para. 0202-0203). Scheer teaches that interluekin-22 (IL-22) plays an important role in mucosal immunity, mediating early host defense against attaching and effacing bacterial pathogens, promoting the production of anti-microbial peptides and proinflammatory cytokines from epithelial cells and stimulating proliferation and migration of colonic epithelial cells in the gut (para. 0005). Scheer further teaches that treatment with IL-22 Fc fusion proteins prevents epithelial damage and inflammation in a mouse model of colitis (para. 0455-0457).
Scheer further teaches that IL-22 may be administered as a fusion protein comprising an IL-22 polypeptide linked to an Fc region by a linker, wherein the Fc region comprises a hinge region, an IgG CH2 domain and an IgG CH3 domain (para. 0019). Scheer also teaches that the IL-22 may comprise a dimer (para. 0027, 0143, 0304, 0324). Scheer also teaches that the Fc region may incorporate additional cysteine residues for the purposes of conjugation to other molecules (0274). Scheer also teaches that the IL-22 Fc fusion protein may comprise the fusion of the Fc protein to either the N or C terminus of IL-22 (para. 0302-0303).
Scheer also teaches that a pharmaceutical composition comprising the above IL-22 Fc protein may be administered intravenously (claim 104), which is pertinent to claim 26.
Scheer also teaches that the dosage of IL-22 may range from 1 microgram per kilogram to 100 micrograms per kilogram or more (para 0375-0376), which is pertinent to claim 32.
While Scheer does not explicitly teach the inhibition of TLR4 by administration of an IL-22 dimer, the IL-22 dimer of Scheer, in its normal and usual operation, would inhibit TLR4. Scheer therefore inherently teaches this property of claim 7. MPEP § 2112.02.
Scheer also teaches that IL-22 binds to the IL-22R1/IL-10R2 receptor complex, which is expressed in innate cells such as epithelial cells, and in barrier epithelial tissues of several organs, including the intestines (para. 0004). Scheer further teaches that ulcerative colitis is caused by an inappropriate inflammatory response by the host to intestinal microbes penetrating through a damaged epithelial barrier (para. 0008), and that an IL-22 Fc fusion protein would treat ulcerative colitis (para. 0047).
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. 
However, Scheer does not teach that the above dimer of IL-22 may be used for the treatment of necrotizing enterocolitis (NEC).
Yan teaches an IL-22 dimer with a linker sequence identical to SED ID NO: 1 (col. 2, lines 7-21), an Fc fragment sequence identical to SEQ ID NO: 2 (col. 2, lines 31-35), an IL-22 domain of each monomeric subunit identical to SEQ ID NO: 3, and a monomeric subunit sequence identical to SEQ ID NO: 4.
Yan, citing Sonnenberg (Nat Immunol. 2011 May;12(5):383-90, cited in IDS), teaches that IL-22 promotes innate immunity to bacterial infection and regulates inflammation, most specifically at barrier surfaces within the intestines (Figure 1).
Clark teaches that EGF is useful in the treatment of NEC, and that EGF insufficiency may play a role in the pathogenesis of NEC (page G938, right column, third paragraph). Clark further teaches that EGF treatment significantly increases the number of goblet cells in a mouse model of NEC (Figure 3), as well as promoting integrity of the epithelial barrier (page G943, right column, last paragraph and page G944, left column, first paragraph). Clark also teaches that EGF accelerates goblet cell maturation and mucin secretion in vivo (page G944, left column, second paragraph). Together, the teachings of Clark describe a number of desirable results that are indicative of effective treatment of NEC. 
Walsh teaches that necrotizing enterocolitis is a disease of premature infants (page 179), and may be classified in three stages (page 186), which is pertinent to claims 2 and 5.
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the above references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Yan and Scheer suggest that IL-22 administration regulates inflammation in response to bacterial infection by promoting barrier integrity within the intestines. This previously known activity of IL-22 would make it obvious to try using IL-22 to treat other conditions characterized by infection across the gut barrier and inflammation of the intestines, such as NEC. Furthermore, as stated above, Clark teaches a number of indicators of effective treatment of NEC, including increased integrity of the epithelial barrier, maturity of goblet cells, and increased secretion of mucins. Scheer teaches that IL-22 increases epithelial cell integrity, mucosal healing, and preserves goblet cells (para. 0036). It would have been obvious to substitute the IL-22 of Scheer for the EGF of Clark in order to treat NEC, since both IL-22 and EGF appear to produce similar effects in treating gastrointestinal disorders, specifically, promoting epithelial barrier integrity, increasing mucin secretion, and promoting growth of goblet cells, thereby treating the disease. 
Applicant argues that necrotizing enterocolitis (NEC) is completely different from colitis or inflammatory bowel disease (IBD), and that the pathogenesis of NEC is most likely "excessive immature inflammatory response associated with abnormal intestinal microbiota". Applicant further submits a Declaration under 37 C.F.R. 1.132 from Dr. Jay Kennedy Kolls and Dr. Misty Lynn Good that one skilled in the art would have readily appreciated that therapeutic efficacy in adults cannot be simply extrapolated to neonates, because neonatal intestines are drastically different from adult intestines, in particular, neonatal intestines lack fully developed Paneth cells which are critical source of antimicrobial peptides and immune mediators for gut barrier protection, as regulated by IL-22. For this reason, there was no predictability of success in applying gastrointestinal treatments from adults to neonates.
Applicant's arguments have been considered fully but are not found to be persuasive.
First, it is noted that the claims are directed to a method of preventing or treating necrotizing enterocolitis (NEC) in an individual. Only dependent claim 5 adds the limitation that the individual is a preterm infant.
According to the Kolls and Good Declaration, levels of IL-22 receptor are low in pre-birth mice (Figures A and B of the Declaration). The Kolls and Good Declaration hypothesizes that this stage when IL-22 receptor is low may correspond to the period of highest risk for developing NEC in human preterm infants. However, it is not that there is not a complete absence of IL-22 receptor in the neonatal mice, so IR-22 signaling cannot be said to be completely abrogated.
As stated above, Clark teaches a number of indicators of effective treatment of NEC, including increased integrity of the epithelial barrier, maturity of goblet cells, and increased secretion of mucins. Scheer teaches that IL-22 increases epithelial cell integrity, mucosal healing, and preserves goblet cells (para. 0036).
"[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. MPEP 2145. In this case, it appears that the IL-22 of Scheer is capable of performing very similar tasks to the EGF of Clark, with a predictable likelihood of treating a gastrointestinal disease with similar symptoms, even if the pathologies taught by Clark and Scheer are different. The fact that levels of IL-22 receptor are low in neonates does not completely prevent IL-22 from exerting its known, regular function in vivo. Furthermore, the data presented in Figures A and B of the Kolls and Good Declaration does not appear to have been known in the art as of the effective filing date, therefore, a person of ordinary skill in the art as of the effective filing date of the instant application would not have considered this information. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained.
The addition of the Clark reference is in response to Applicant's arguments and the Kolls and Good Declaration in the reply dated February 11, 2022.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                    

/AMY E JUEDES/            Primary Examiner, Art Unit 1644